Case 1:18-cv-00588-LPS Document 243 Filed 06/20/19 Page 1 of 1 PageID #: 14966

                                                                DLA Piper LLP (US)
                                                                1201 North Market Street
                                                                Suite 2100
                                                                Wilmington, Delaware 19801-1147
                                                                www.dlapiper.com

                                                                Brian Biggs
                                                                Brian.Biggs@dlapiper.com
                                                                T 302.468.5661
                                                                F 302.778.7813


June 20, 2019
VIA E-FILE & HAND DELIVERY

The Honorable Leonard P. Stark
J. Caleb Boggs Federal Building
844 N. King Street, Unit 26
Room 6124
Wilmington, DE 19801-3555

Re:    Citrix Systems, Inc. v. Workspot, Inc. - C.A. No. 18-00588-LPS

Dear Chief Judge Stark:

Pursuant to the Court’s March 5, 2019, order referring current and future discovery disputes to
Magistrate Judge Fallon (D.I. 181), Plaintiff Citrix Systems, Inc. (“Citrix”) and Defendant
Workspot, Inc. (“Workspot”) submitted to Magistrate Judge Fallon’s chambers on June 18, 2019,
a Joint Motion for Teleconference to Resolve a Discovery Dispute consistent with her discovery
dispute procedures. Ex. A. Specifically, Citrix moved “the Court to order Workspot to produce
certain documents on Workspot’s supplemental privilege log,” which Workspot withheld from
the production of documents arising from the forensic inspection of Puneet Chawla’s devices
ordered by Magistrate Judge Fallon on March 28, 2019 (D.I. 197). Ex. A.

In response, Magistrate Judge Fallon’s chambers asked the parties to submit this letter to seek the
Court’s guidance on whether the discovery dispute referral order, referring “all ripe and future
discovery disputes” to Magistrate Judge Fallon (D.I. 181), should remain in place for purposes of
the Joint Motion. Ex. A. Judge Fallon made this request “[i]n light of the pending objection to
the memorandum order that Judge Fallon issued in March.” Id.; D.I. 203.

Pursuant to Magistrate Judge Fallon’s request, we seek the Court’s guidance on whether the
instant dispute should remain referred to Magistrate Judge Fallon. Counsel is available at the
Court’s convenience should you have any questions.

Respectfully submitted,

DLA Piper LLP (US)
/s/ Brian A. Biggs
Brian A. Biggs (DE Bar No. 5591)

cc: All Counsel of Record


EAST\167425509.1
